Citation Nr: 1142825	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim as to whether the character of the Veteran's discharge is considered a bar to payment of VA benefits, and, if so, whether the claim may be allowed.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran's Department of Defense Form 214 (DD-214) shows service dates from October 1964 to September 1974.  As will be explained below, for most of this time the Veteran was in absent without leave (AWOL) status.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran testified at a Travel Board hearing before the Undersigned.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an August 2002 administrative decision, the RO determined that the character of the Veteran's discharge constituted a bar to VA benefits; although notified of the denial and his appellate rights in a September 2002 letter, the Veteran did not initiate an appeal.

2.  Evidence associated with the claims file since the August 2002 administrative denial is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to basic eligibility to receive VA benefits.

3.  While the Veteran was originally given a discharge under other than honorable conditions as a result of being AWOL for a continuous period of greater than 180 days, compelling circumstances for his absence are shown.  




CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim as to whether entitlement to benefits is barred based upon the character of discharge for a period of active service is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The character of the Veteran's service is not a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.12 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Claim to Reopen

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

In an August 2002 administrative decision, the RO determined that the Veteran's character of service was considered a bar to all benefits administered by VA.  The Veteran did not appeal this decision and it became final.  

The evidence received subsequent to the August 2002 administrative decision includes hearing testimony.  Specifically, in July 2011, the Veteran testified that he went AWOL to care for his ailing mother.

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  As discussed in more detail below, compelling circumstances for an extended period of AWOL can negate a bar to benefits.  Thus, such evidence is new and material, and the claim is reopened.

Claim on the Merits

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12 (2011). 

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c) : (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6). 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: 

(i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation. 

(ii) Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 

(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities. 

The Board, however, is not required to simply accept the appellant's statements that he had compelling circumstances for a prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (adjudicator permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL). 

As to the regulatory bars listed in 38 C.F.R. § 3.12(d), they are not particularly relevant in the present case.  That is, the RO has determined that it is the statutory bar of a discharge under other than honorable conditions issued as a result of a continuous period of AWOL for at least 180 days that prevents the Veteran from obtaining VA benefits in the present case.  See December 2008 statement of the case. 

In any event, a discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12  is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days. 

Consequently, here, there are two possible exceptions to the Veteran being barred from receiving VA benefits: (1) if the Veteran is shown to have been "insane" at the time of the offense (38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b)); or (2) if there are "compelling circumstances" to warrant his prolonged AWOL period (38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6)).  In this case, the Board is finding that there were compelling circumstances to warrant the prolonged period of AWOL; thus, further discussion regarding insanity is not warranted.  

Initially, the Board recognizes that the Veteran's discharge was upgraded from under other than honorable conditions to under honorable conditions by extension of Presidential Proclamation 4313 by virtue of the Veteran being wounded in combat.  However, the President's directive of January 19, 1977, implementing Presidential Proclamation 4313 of September 16, 1974, does not remove any bar to benefits imposed under 38 C.F.R. § 3.12.  38 C.F.R. § 3.12(h).  

Service records indicate that the Veteran served in the Republic of Vietnam.  While in Vietnam he earned a Combat Infantryman Badge and two Purple Heart Medals.  Upon return to the United States the Veteran had periods of AWOL from November 23 to November 26, 1966; July 7 to July 13, 1967; July 24 to August 23, 1967; and from March 21, 1968 through the end of his enlistment.  The Veteran was dropped from his unit's roles on April 23, 1969.  The Veteran's DD-214 shows service from October 1964 to September 1974 with 227 days of lost time prior to the normal expiration of term of service and 2177 days of lost time after his normal expiration of term of service on October 29, 1968.  Essentially, the DD-214 reflects service until September 28, 1974 because the Veteran was listed as AWOL from March 21, 1968 until that date.  

During his hearing, the Veteran testified that while he was in service his mother had cancer.  He stated that he tried to take leave to visit his mother but was denied as he had just returned from Vietnam.  He went AWOL during service to visit his sick mother.  Regarding the final period of AWOL that stretched for a number of years, the Veteran testified that his mother fell ill again.  While on 10 days leave he visited her in the hospital.  He stated that his father was not around and that he did not have any siblings.  Thus, he was the only one available to care for his mother.  According to the Veteran, his mother was also on the verge of losing her home.  The Veteran was due to report for duty but instead decided that he would get a job and take care of his ailing mother and her bills.  At the time, the Veteran was 21 years old and had dropped out of high school.  

The first factor for consideration in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence is length and character of service exclusive of the period of prolonged AWOL.  In this case, the Veteran had more than 3 years of service prior to his prolonged period of AWOL.  Prior to his prolonged period of AWOL, he had 3 additional periods of AWOL.  He was also wounded twice in combat in Vietnam and earned a Combat Infantryman Badge.  Conduct marks were reported as excellent on 5 occasions, good on 1 occasion, and fair on 1 occasion.  Generally, prior to his prolonged period of AWOL, the Veteran's service was honest, faithful and meritorious, and of benefit to the Nation.  The Board recognizes the prior periods of AWOL; however, these actions simply do not diminish his combat service and injuries on behalf of the Nation.  The Board is also cognizant that during the Veteran's prior periods of AWOL he went to visit and care for his ailing mother.  

The second factor for consideration in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence is reasons for going AWOL.  In this case, the Veteran was a young high school dropout at the start of his prolonged period of AWOL.  He was his mother's only immediate family member and he perceived a family emergency or obligation as his mother was ill and about to lose her home.  The Board is sympathetic to the Veteran's perception of the situation and his reasons for going AWOL.  

The third factor for consideration in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence does not apply in this case.  

In analyzing the factors outlined in 38 C.F.R. § 3.12(c)(6)(i-iii) the Board finds that compelling circumstances existed to warrant the Veteran's prolonged unauthorized absence.  The Veteran returned to the United States after having performed faithful, honorable, and beneficial service in Vietnam, where he was injured twice during combat.  He was young and did not have a high school diploma.  His mother, who had no other immediate family, was ill and at risk for losing her home.  Under these circumstances, the Veteran went AWOL to care for his mother.  The Board finds these to be compelling circumstances.  

As compelling circumstances existed to warrant the Veteran's prolonged unauthorized absence, the Board finds that the Veteran's original discharge under other than honorable conditions issued as a result of his being AWOL for a continuous period of at least 180 days is not a bar to payment of VA benefits.  


ORDER

New and material evidence having been received, the claim as to whether the character of the Veteran's discharge is considered a bar to payment of VA benefits is reopened.

The character of the Veteran's discharge is not considered a bar to payment of VA benefits.  


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


